The foregoing opinion of BOYER, C., is adopted as the opinion of the court. The judgment is reversed. Cave, J., and Dew J.,
concur. Bland, P.J., concurs in result.
      APPEAL FROM JACKSON CIRCUIT COURT CONCURRING OPINION.
I concur in the result because I am of the opinion that the insurance was suspended at the time of the loss. However, I am of the opinion that the warranty was made to protect the defendant against loss by reason of the elements which create conditions more hazardous in winter than in summer, and that the boat was not sunk by reason of the action of the elements. Therefore, it cannot be said that the breach of the warranty caused the loss, and I do not agree with that part of the majority opinion holding that it was a material warranty within the meaning of Section 5935, Revised Statutes of Missouri 1939.